PER CURIAM.
The appellant was tried (non jury) and convicted of forgery and buying, receiving or concealing stolen property. He was sentenced to a term of 3Y2 years on each count, the sentences to run concurrently.
*523Appellant seeks reversal of the judgment of conviction on the grounds that the trial court erred in denying a motion to suppress his confession and the in court idem tification of the appellant.
We have considered appellant’s points on appeal in the light of the record, briefs and argument of counsel and have concluded that no reversible error has been made to appear.
Affirmed.